Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5,  7-9, 11-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Starobin et al. (US 2018/0041825A1, hereinafter Starobin).
Regarding claim 1 Starobin discloses: An in-wall wirelessly operable speaker control system (figs. 1-6) comprising: a user interface (750, fig. 7); a processing unit (770, fig. 7); a wireless communication device (121, fig. 1; paragraph: 0026); a mounting frame (110, fig. 1; paragraph: 0026); a power source (705, fig. 7) ; the user interface (750 fig. 7) and the wireless communication device being electronically connected to the processing unit (770, fig. 7); the processing unit and the wireless communication device being electrically connected to the power source (fig. 7); the user interface, the processing unit, and the wireless communication device being connected to the mounting frame (figs. 1, 7), 
Regarding claims 2-3, 5, 7-9, 11-15, Starobin further discloses: the processing unit being communicatively coupled with the at least one speaker (110, fig. 1) through an electrical communication cable (not shown; fig. 8 shows speaker connected in a network; paragraph: 0081), the processing unit being communicatively coupled with the at least one speaker through the wireless communication device (reads on antenna 121, fig. 1), the user interface comprising a digital display (reads on touch screen); the digital display being electronically connected to the processing unit;  and  the digital display being electrically connected to the power source (paragraph: 0073), the user interface comprising at least one user control element, the at least one user control element comprising a power switch (fig. 1), the at least one user control element comprising a volume control interface (fig. 1), the at least one user control element comprising a speaker select interface (this is implied in as much as the reference teaches speakers located at various places in a residence: paragraph: 0083-0084), the mounting frame being configured to be installed into an electrical outlet cavity (fig. 1), the mounting frame being an electrical outlet box (fig. 1), at least one electrical communication interface; and each of the at least one 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4, 6  is/are rejected under 35 U.S.C. 103 as being unpatentable over Starobin in view of Felder et al. (US 2020/0029709A1, filed 3-23-19, hereinafter Felder).
Srarobin differs from claim 4, 6 in that he does not specifically disclose: the processing unit being configured to receive at least one media playback control selection from the computing device as at least one of the input signals through the wireless communication device; and the processing unit being configured to send at least one media playback control signal as at least one of the output signals to the at least one speaker based on the at least one media playback control selection, the processing unit being configured to display at least one current media attribute on the digital display. 
However, Felder discloses: the processing unit being configured to receive at least one media playback control selection from the computing device as at least one of the input signals through the wireless communication device; and the processing unit being configured to send at least one media playback control 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Starobin’s system to provide for the following: the processing unit being configured to receive at least one media playback control selection from the computing device as at least one of the input signals through the wireless communication device; and the processing unit being configured to send at least one media playback control signal as at least one of the output signals to the at least one speaker based on the at least one media playback control selection, the processing unit being configured to display at least one current media attribute on the digital display as this arrangement would facilitate to control playback of speaker system as well as display of relevant information about music being played as taught by Fedler.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
--(US 2010/0322455A1) to Carlson discloses wiles loudspeaker which teaches: A wireless speaker may include a housing comprising a networking 
--(US 2019/0215590A1) to Manouel discloses wireless speaker enclosure which teaches: [0002] The present invention relates generally to enclosures for electronic devices and more particularly, to a wireless speaker enclosure for mounting at least partially within the wall of a home, building or other structure.
--(US 2004/0202346A1) to Park et al. discloses wall mounting speaker assembly which teaches: A wall mounting speaker assembly having a speaker unit, includes a stationary member mounted on a wall; a supporter supporting the speaker unit; a movable joint provided between the stationary member and the supporter, and combined with a vertical swiveling shaft and a horizontal tilting shaft, which make the speaker unit swivel and tilt; a lock provided on a bottom of wall mounting speaker assembly which can mount a speaker unit with a simple and convenient setup method without a screwing work, and has swiveling and tilting functions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELUR RAMAKRISHNAIA H whose telephone number is (571)272-8098. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on 27503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent 
/MELUR RAMAKRISHNAIA H/Primary Examiner, Art Unit 2651